Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The response of 1/24/2022, in view of identified objected subject matter, (claim 3), applicant provided an amendment in accordance with the allowable subject matter.

Allowable Subject Matter
Claims 1-2, 4-10, 12-16, 18-20 are allowed.

Regarding claims 1, 9 and 15, the prior art fails to particularly teach, disclose or suggest the combination as claimed, associated with an apparatus, method and program, configured to selectively and securely share user data, comprising, the following: receive location information corresponding to the location of a user computing entity associated with a user; responsive to determining that the location information indicates the location of the user computing entity as being within a proximity distance of a facility, generate, in association with a facility computing entity associated with the facility, a request for user data associated with the user of the user computing entity that is 





Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162